Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 1 of 11




                    IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF PUERTO RICO




 ROOSEVELT CAYMAN ASSET COMPANY

           Plaintiff,

                 v.
                                           CIV. NO.: 15-1949 (SCC)

 OLGA DÍAZ MONTAÑEZ, ET AL.

         Defendants.




                        OPINION AND ORDER

       This is an action for collection of monies and foreclosure

    of mortgage. Plaintiff Roosevelt Cayman Asset Company

    (“RCAC”) moved for summary judgment alleging that there

    are no controversies of material fact regarding the loan

    documents signed by Defendants and the amounts owed to

    RCAC. See Docket No. 82. The motion stands unopposed.

       Having reviewed Plaintiff’s pleadings and supporting

    documentation, we find that summary judgment against
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 2 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                              Page 2
    v. DIAZ-MONTAÑEZ




    Defendants is proper.

         I. Background

         RCAC sued Defendants to collect certain amounts owed

    pursuant to a Mortgage Note (the “Note”) payable to Doral

    Bank, or to its order, for the principal amount of $240,000 See

    Docket No. 83-1. The Note encumbers a property located in

    San Juan, Puerto Rico.

         II. Standard

         Summary judgment may be granted when “the pleadings,

    depositions, answers to interrogatories, and admissions on

    file, together with the affidavits, if any, show that there is no

    genuine issue as to any material fact and that the moving

    party is entitled to judgment as a matter of law.” Fed. R. Civ.

    P.   56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

    (1986) (explaining that if a party “fails to make a showing

    sufficient to establish the existence of an element essential to

    the party’s case, and on which that party will bear the burden

    of proof at trial,” summary judgment is proper). The court
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 3 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                                Page 3
    v. DIAZ-MONTAÑEZ




    must examine the record in the light most favorable to the

    nonmovant and indulging all reasonable inferences in the

    nonmovant’s favor. Maldonado-Denis v. Castillo-Rodríguez, 23

    F.3d 576, 581 (1st Cir. 1994).

       In its review of the record, the court must refrain from

    engaging in an assessment of credibility or weigh the

    evidence presented. Reeves v. Sanderson Plumbing Products,

    Inc., 530 U.S. 133, 135 (2000). “Credibility determinations, the

    weighing of the evidence, and the drawing of legitimate

    inferences from the facts are jury functions, not those of a

    judge.” Id., at 150 (quoting Anderson v. Liberty Lobby, Inc., 477

    U.S. 242, 250–251 (1986)).

         Finally, as this is a diversity case, the court is bound to

    apply Puerto Rico law to all substantive matters. Vázquez-

    Filipetti v. Banco Popular, 504 F.3d 43, 48 (1st Cir. 2007).

       III. Factual Findings

       In accordance with Local Rule 56, the court credits only

    facts properly supported by accurate record citations. See
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 4 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                            Page 4
    v. DIAZ-MONTAÑEZ




    Local Rule 56(e). The court has disregarded all conclusory

    allegations, speculation, and improbable inferences disguised

    as facts. See Forestier Fradera v. Municipality of Mayaguez, 440

    F.3d 17, 21 (1st Cir. 2006); Medina-Munoz v. R.J. Reynolds

    Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990). The following factual

    findings are taken from RCAC’s Statement of Uncontested

    Material Facts (“SUMF”) and supporting documentation.

       1. RCAC is a Cayman Islands corporation, with address

    of: c/o Rushmore Loan Management Services, LLC, 221 Ponce

    De León Avenue, Suite 1600, San Juan, Puerto Rico 00917-

    1802. RCAC is in good standing under the laws of Cayman

    Islands. RCAC’s principal place of business in New York.

       2. Defendants are domiciled in Puerto Rico with the

    following residential and mailing address: Urb. La Vista B-2

    Vía Panorámica, San Juan, Puerto Rico 00924-4462.

       3. On March 1, 2006, for value received, Defendants

    subscribed, signed and delivered the Note payable to Doral

    Bank, for the principal amount of $240,000 with interest at the
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 5 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                           Page 5
    v. DIAZ-MONTAÑEZ




    rate of 6.5/8 % per annum. See Note at Docket No. 83-1.

       4. As guarantee of the Note, Defendants executed and

    delivered a Mortgage constituted by deed number 246,

    executed in San Juan, Puerto Rico on the same date, before

    Notary Public Luis A. Archilla Díaz. See Mortgage at Docket

    No. 83-2. On October 22, 2012, the mortgage deed was

    modified, pursuant to deed number 258 executed in San Juan,

    Puerto Rico, before Notary Public Magda V. Alsina Figueroa,

    increasing balance to $241,948.62. See Mortgage at Docket No.

    83-3.

       5. The Mortgage was executed upon the following

    property, which is described in Spanish as follows:

       URBANA: Parcela de terreno identificada como el Solar
       número dos (2) del Bloque “B” de la Urbanización La
       Vista, radicada en el Barrio Sabana Llana del término
       municipal de San Juan, Puerto Rico, con una cabida de
       Trescientos Setenta Punto Veitnisiete (370.27) metros
       cuadrados. En lindes por el Norte, en veinticinco punto
       cero cero (25.00) metros, con el Solar número uno (1); por
       el Sur, en veinticuatro punto veintisiete (24.27) metros, con
       el Solar número tres (3); por el Este, en una distancia en
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 6 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                          Page 6
    v. DIAZ-MONTAÑEZ




       arco de diecisés punto cero cero (16.00) metros, con la
       Calle númer uno (1); y por el Oeste, en doce punto setenta
       y cinco (12.75) metros yen uno punto sesenta y cuatro
       (1.64) metros, con los Solares número veinte (20) y número
       veintiuno (21). Encalva una casa.

       Inscrita al folio cincuenta y siete (57) del tomo mil tres
       (1,003) de3 Sabana Llana, Registro de la Propiedad de
       Puerto Rico, Sección V de San Juan, finca número
       veintinueve mil cuatrocientos setenta y uno (29,471).

       7. The Mortgage that secures the Note is duly recorded in

    the Registry of Property Fifth Section of San Juan, at page 57

    of volume 1,003 of Sabana LLana. The modification deed is

    presented at entry 1363 of daily book 903.

       8. The Defendants are the owners of the mortgaged

    property according to the Registry of Property. Id.

       9. RCAC is the party entitled to enforce the Note. See

    Docket No. 83-4.

       10. On September 10, 2018, Defendants filed an answer to

    the complaint. Defendants failed to raise controversies as to

    the existence of the loan documents or the debt. See Docket
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 7 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                            Page 7
    v. DIAZ-MONTAÑEZ




    No. 60.

           IV. Analysis

       Given the uncontested facts listed above, it is evident that

    no dispute of material fact exists as to Defendants

    indebtedness. The parties entered into a binding loan

    contract, pursuant to Article 1631 of the Puerto Rico’s Civil

    Code, P.R. Laws Ann. tit. 31, § 4511. Plaintiff has attached all

    the necessary documentation to establish that it is the secured

    party of record for the Note guaranteeing the Mortgage.

    Plaintiff has also established that Defendants failed to make

    payment as agreed upon in the loan documents. Plaintiff also

    duly notified Defendants of their indebtedness.

       As of February 1, 2014, Defendants owe RCAC a total of

    $416,753.85 in principal, plus accrued interest payments in the

    amount of $69,316.85, which continues to accrue until full

    payment of the debt at the rate of 6.625% per annum; accrued

    late charges of $4,289.22; escrow advances of $5,573.22; and

    any other advance, charge, fee or disbursement made by
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 8 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                            Page 8
    v. DIAZ-MONTAÑEZ




    Plaintiff on behalf of Defendants, in accordance with the

    mortgage deed in the amount of $3,903.69, plus costs, and ten

    (10) percent attorney’ fees.

       In view of the record before us, Plaintiff is entitled to

    receive from Defendants the payment of the amounts owed

    and is entitled to foreclose on the property encumbered by the

    Mortgage Deed constituted through Deed Number 246 of

    September 15, 2010. In the absence of full payment, Plaintiff

    has the right to execute all the collateral that secures

    Defendants outstanding debt.

       V. Conclusion

       Because I find that Plaintiff has successfully established
    that Defendants are in default of their loan obligations, I grant
    summary judgment in favor of Plaintiff and order as follows:
       1. Defendants must pay Plaintiff the sum of $ 416,753.85
           in principal, plus accrued interest payments in the
           amount of $69,316.85, which continues to accrue until
           full payment of the debt at the rate of 6.625% per
           annum; accrued late charges of $4,289.22; escrow
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 9 of 11




    ROOSEVELT CAYMAN ASSET COMPANY.                           Page 9
    v. DIAZ-MONTAÑEZ




          advances of $5,573.22; and any other advance, charge,
          fee or disbursement made by Plaintiff on behalf of
          Defendants, in accordance with the mortgage deed in
          the amount of $3,903.69, plus costs, and ten (10)
          percent attorney’ fees.
       2. In default of the payment of the sums hereinbefore
          specified or of any part thereof, within thirty (30) days
          from the date of entry of this judgment, the mortgaged
          property described above shall be sold at public
          auction to the highest bidder therefor.
       3. Upon Plaintiff’s compliance with Fed. R. Civ. P. 53, the
          court may appoint a Special Master to conduct the sale,
          but the Special Master shall not proceed to carry out
          said sale, or do anything in connection with it, until
          further order by this Court and under the form and
          conditions to be directed by the Court.
       4. The sale to be conducted by the appointed Special
          Master shall be subject to the confirmation of the
          Court, and the purchaser of the property shall be
          entitled to receive its possession. The minimum bid to
          be accepted at the first public sale will be in accordance
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 10 of 11




     ROOSEVELT CAYMAN ASSET COMPANY.                            Page 10
     v. DIAZ-MONTAÑEZ




           with the mortgage deed.
        5. Any funds derived from the sale to be made in
           accordance with the terms of this judgment and such
           further orders of this Court shall be applied as follows:
           a) To the payment of all proper expenses attendant
           upon said sale, including the expenses, outlays and
           compensation of the Special Master appointed herein,
           after the said compensation and expenses shall have
           been fixed and approved by the Court, all said
           expenses to be deducted from the sum provided in the
           deed     of   mortgage      for   costs,   charges     and
           disbursements, expenses and attorney's fees.
           b) To the payment of all expenses or advances made by
           Plaintiff. 416,753.85 in principal, plus accrued interest
           payments in the amount of $69,316.85, which
           continues to accrue until full payment of the debt at the
           rate of 6.625% per annum; accrued late charges of
           $4,289.22; escrow advances of $5,573.22, and any other
           advance, charge, fee or disbursement made by Plaintiff
           on behalf of Defendants, in accordance with the
           mortgage deed in the amount of $3,903.69; plus costs,
Case 3:15-cv-01949-SCC Document 87 Filed 02/11/20 Page 11 of 11




     ROOSEVELT CAYMAN ASSET COMPANY.                             Page 11
     v. DIAZ-MONTAÑEZ




           and ten percent attorney’ fees.
        6. If after making all the above payments there shall be a
           surplus, said surplus shall be delivered to the Clerk of
           this Court, subject to further orders of the Court.
        7. If after making all those payments there is a deficiency,
           Plaintiff may seek further orders by the Court to collect
           the deficiency from Defendants.
        IT IS SO ORDERED AND ADJUDGED.
        In San Juan, Puerto Rico, this 11th day of February, 2020.
                  S/ SILVIA CARREÑO-COLL
                  UNITED STATES MAGISTRATE JUDGE
